Citation Nr: 1758241	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 (OSA) and July 2014 (ED) rating decisions of the Department of Veterans Affairs Regional Office (RO) in Honolulu, Hawaii.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In February 2016, the Board issued a decision remanding the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  As the AOJ obtained the requested medical opinions, the Board finds the directives have been substantially complied with, and the matters again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran recently submitted evidence and argument with a waiver of AOJ review.  


FINDINGS OF FACT

1.  OSA was not manifest in service and is not attributable to service.

2.  OSA is unrelated (caused or aggravated) to service connected disease or injury. 

3.  ED was not manifest in service and is not attributable to service.

4.  ED is unrelated (caused or aggravated) to service connected disease or injury.


CONCLUSIONS OF LAW

1.  OSA was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  OSA is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  ED was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  ED is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters throughout the claims period that delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

VA's duty to assist was satisfied, as the AOJ has obtained VA and service treatment records as well as identified private medical records.  The Veteran was provided VA examination for his claims of sleep apnea and ED.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

At the hearing, the undersigned VLJ clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in 2016 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. 38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran urges that his current OSA and ED are due to service or service-connected rhinitis/sinusitis, or medications, such as antihistamines, taken for these conditions.  ED is noted in the record since 2009 and OSA was diagnosed in a July 2010 sleep study.  However, as explained herein, neither condition first manifested until years after service, is related to service or is proximately due to sinusitis/rhinitis.  

Service treatment records show no complaint of treatment for or diagnosis of either OSA or ED.  Examination at the time of separation from active service in December 1979 revealed no clinical findings noting OSA or ED.  The Veteran denied loss of sexual potency and his genitourinary examination was normal.  He checked a box indicating that he seldom had insomnia.  

The Veteran's reserve service treatment records dated from June 1980 through May 2002 do not contain findings for ED or OSA.  Rather, they document that he repeatedly denied frequent trouble sleeping and do not show any complaints that the Board can identify as relating to either ED or OSA.  

      OSA

In support of the Veteran's OSA claim, a May 2011 buddy statement from a fellow service member who took master's degree classes with the Veteran in the late 1970's indicates he remembers that the Veteran was sleepy in class.  

Additionally, a May 2011 statement from the Veteran's wife, who reports she is a registered nurse, indicates she has known him since 1978 when he was in the process of a divorce.  She remembers that the Veteran was sleepy and would doze off during conversations.  He told her that he did not sleep well and got up often at night.  She finally urged him to seek help in 2010 after noting his abrupt breathing pattern during sleep, waking up at night and tiredness during the day continued during their marriage.  

A December 2013 VA examination report contains the examining physician's opinion that the OSA, diagnosed in 2010, is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale included the following review:  

Veteran with personal history of trouble sleeping during military service in letters dated 5/5/12 and 8/31/12. Veteran with lay statements from [FB] dated 5/1/11 and [wife] dated 5/1/11 reporting veteran with onset of symptoms including snoring and "short breathing lapses" (apnea) during military service. Although veteran with possible snoring and apnea during military service, the
diagnosis of obstructive sleep apnea requires an AHI (apnea hypopnea index) of 5. For example a person could snore and have apneic episodes every 15 minutes while asleep and this would not meet the diagnostic criteria for obstructive sleep apnea and would therefore be considered normal. Therefore a veteran can have snoring and apnea during military service without meeting the diagnostic criteria for obstructive sleep apnea. As a result the complaint of snoring and apnea or other symptoms that may be associated with obstructive sleep apnea during military service is not sufficient and not diagnostic of sleep apnea.

In support of the claim, the Veteran has submitted opinions from J.S.S., M.D., a pulmonary and sleep medicine doctor, who performed an addition sleep consultation in August 2014, as well as I.D.Z., M.D.  Dr. S. noted the reported history of symptoms of snoring and daytime hypersomnolence and nocturia in the early 1070's.  He opined in September 2015 and October 2015 that the OSA is at least as likely as not incurred in active duty from 1973 to 1979.  Dr. S. reported in October 2015 that he had reviewed the Veteran's medical service records.  He stated that the condition was not recognized or diagnosed at the time.  

Dr. Z. opined in June 2015 that the Veteran presumably had OSA for many years and it may have been missed because he was not overweight.  He observed that the Veteran's service-connected rhinitis/sinusitis were at least in part causally related to his sleep apnea.  

In September 2015 testimony and in written statements, the Veteran and his wife assert that his OSA existed in service and was not recognized, or is causally related to his rhinitis/sinusitis, to include medication for these conditions.  

An addendum examination in April 2016 was obtained to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's OSA was caused or permanently aggravated by his service-connected rhinitis/sinusitis.  The VA physician who conducted prior VA examination found that the OSA was less likely than not proximately due to or the result of rhinitis/sinusitis.  The rationale was as follows:

The veteran's medical records were reviewed including instructions in BVA Decision dated 2/29/16. Veteran diagnosed with obstructive sleep apnea (OSA) after military service by sleep study dated 10/7/10. OSA is caused by physical obstruction in the oropharynx during sleep. Although veteran service connected for sinusitis, this condition does not cause physical obstruction in the oropharynx and therefore cannot result in OSA and cannot permanently aggravate OSA. Although apnea has been associated with certain medications that suppresses the drive to breath, the veteran does not take these medications which are not used to treat sinusitis and/or rhinitis. In addition these respiratory depressants are associated with central sleep apnea and not OSA, and therefore does not cause and does not permanently aggravate OSA. Therefore the veteran's OSA diagnosed by sleep study dated 10/7/10 is less likely than not proximately due to or a result of sinusitis and its treatment to include allergic rhinitis, and less likely than not permanently aggravated by sinusitis and its treatment to include allergic rhinitis as queried.  

The preponderance of the evidence indicates that OSA was not incurred during service and is not otherwise related to service.  Indeed, the earliest post-service documentation of OSA is in 2010, 30 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The VA medical opinion evidence, which considered the Veteran's contentions and the service and post-service record, is wholly against the claim.  As the VA opinion is based on the evidence of record, and is explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is supported by the negative service treatment records throughout active service as well as the Veteran's decades of denial of sleep trouble in the reserve records.  The Board finds the decades of documented denials of frequent sleep trouble to be more probative than the lay assertions dated since 2011 as to whether there was in fact identifiable sleep problems during the decades prior to diagnosis in 2010.  

The VA opinion is also highly probative of the lack of relationship between OSA and rhinitis/sinusitis.  The examiner definitively explained why there is no such relationship, addressing not only the Veteran's theory, but also his wife's observations and the other medical opinion evidence.  

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, though, as explained below, there are legitimate reasons for accepting the VA examiners' opinions over the private treatment providers' opinions.

First, Dr. S. provides inadequate rationale for his opinion that OSA was present and not diagnosed in service.  Critically, he fails to address the affirmative denials of frequent sleep trouble in the documented reserve records, as well as the negative report of 'seldom' insomnia on the 1979 separation examination.  

Second, Dr. Z. provides inadequate rationale for his opinion that rhinitis/sinusitis were at least in part causally related to his sleep apnea.  Critically, he fails to provide any support for this conclusion.  

The VA opinions are supported by adequate rationale, address the record and the Veteran's assertions specifically, and are thus of more probative value than the private opinions.  

The VA opinion is also of more probative value than the lay statements and testimony in determining whether there is a nexus between current OSA and service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact notes that they were considered along with the entire record by the medical examiner rendering the VA opinions.  However, on the issue of whether there was OSA in service, whether the current OSA is otherwise related to service, or whether it is proximately due to rhinitis/sinusitis, the VA medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that OSA was incurred in service, is otherwise related to service or is proximately due to rhinitis/sinusitis.  

The VA opinion is also of more probative value than the medical literature submitted by the Veteran because the VA opinion was based on a through medical examination, specifically addressed the issues critical to this case and adequately addressed the general medical principles set forth in the literature.

Indeed, the medical evidence demonstrates (1) an absence of documented disability for many years following service as well as medical opinion evidence that preponderates against the claim and (2) no causal relationship between rhinitis/sinusitis and OSA as medical opinion evidence that preponderates against this theory.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory is of significantly less probative weight when compared with the objective record, and the findings by the neutral VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claim of service connection for OSA, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      ED

In support of the Veteran's ED claim, the Veteran and his wife have contended, in statements and testimony dated from May 2013, that he first manifested this condition in service as a reaction to the stress of his divorce.  He reported that he treated with traditional, herbal and eastern medicine for years.  

Treatment records from Dr. B. note impotence of organic origin in December 2012.  

A June 2014 VA examination report contains the examining physician's opinion that the ED is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale included the following review:  

Veteran reports a long history of erectile dysfunction that he attributed to stress while in the Navy and being on Viagra for 15-20 years. He also states he did not seek medical care but did use herbalist who gave him traditional remedies that he states helped, but review of available medical records are devoid of any medical evaluations until 2012 with Dr. [B.] although veteran states was seeing his urologist, Dr. [L.] who was already prescribing Viagra to him for years. As such, I am not able to link his erectile dysfunction to service, as there are no records to document his claim. It is possible that he may have had ED from the stress he was undergoing during his divorce while on active duty but this would be based on mere speculation as there are no records to review. Therefore, based on available medical records, his erectile dysfunction is less likely as not incurred in or caused by the claimed inservice injury, event or illness.

In support of the claim, the Veteran has submitted opinions from S.L., M.D., a urologist who treats the Veteran for prostate issues since November 2009, as well as the Veteran's treating acupuncturist.  Dr. L. noted in September 2015 that he had been treating the Veteran since November 2009 for ED.  Contributing factors could include hypertension as well as life stressors which also impact his marital relationship. 

The acupuncturist noted in August 2015 that he had been treating the Veteran for headaches and facial pain due to allergic rhinitis.  Based on his education and clinical experience, he believed that the prolonged use of antihistamines, prescriptions for high blood pressure and current stress has all led to and continues to impact his ED.  

In addendum examination in April 2016 the VA physician found that the ED was less likely than not proximately due to or the result of rhinitis/sinusitis.  The rationale was as follows:

The veteran's medical records were reviewed including instructions in BVA Decision dated 2/29/16. Veteran diagnosed with erectile dysfunction (ED) on VAE DBQ Male Reproductive System Conditions dated 6/19/14. As noted in the medical opinion for direct service connection, the veteran currently has ED that is without continuity to military service and is with continuity to life stressors that are currently occurring and have occurred after military service. Therefore the existing medical records clearly and unmistakably identifies the cause of the veteran's ED as life stressors with no association with medications used to treat sinusitis and/or rhinitis. In addition, veteran with other known risk factors for ED including advanced age, essential hypertension, and benign prostatic hypertrophy. Therefore the probability that the veteran's ED may be associated with medications used to treat sinusitis and/or rhinitis is much less than 50% and most likely less than 1%. Therefore the veteran's currently diagnosed ED is less likely proximately due to or a result of the veteran's medications used to treat sinusitis and/or allergic rhinitis as queried.

The preponderance of the evidence indicates that ED was not incurred during service and is not otherwise related to service.  Indeed, the earliest post-service documentation of ED is in 2009, 30 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The VA medical opinion evidence, which considered the Veteran's contentions and the service and post-service record, is wholly against the claim.  As the VA opinion is based on the evidence of record, and is explained, the Board finds the reports and opinions of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is supported by the negative service treatment records throughout active service as well as the Veteran's decades of no reports of ED in the reserve records.  The Board finds the decades of documented lack of complaints in his reserve records to be more probative than the lay assertions dated since 2013 as to whether there was in fact identifiable ED during the decades prior to diagnosis in 2009.  

The VA opinion is also highly probative of the lack of relationship between ED and rhinitis/sinusitis.  The examiner definitively explained why there is no such relationship, addressing not only the Veteran's theory, but also his wife's observations and the other medical opinion evidence.  

Again, there is competing competent evidence that the Board must weigh.  Again, though, there are legitimate reasons for accepting the VA examiners' opinions over the private treatment providers' opinions.

First, Dr. B. does not provide any nexus to service when indicating organic origin of ED.  Second, Dr. L. indicates that ED contributing factors could include hypertension and life stressors, but he does make an actual finding that ED is due to any events in service.  Third, the acupuncturist indicates that a combination of factors, including prolonged use of antihistamines, high blood pressure medicine and current stress has all led to and continues to impact his ED.  These opinions at best are speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  A finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2016).

The VA opinions are supported by adequate rationale, address the record and the Veteran's assertions specifically, and are thus of more probative value than the private opinions.  

The VA opinion is also of more probative value than the lay statements and testimony in determining whether there is a nexus between current ED and service or whether ED is proximately due to service-connected disability.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact notes that they were considered along with the entire record by the medical examiner rendering the VA opinions.  However, on the issue of whether there was ED in service, whether the current ED is otherwise related to service, or whether it is proximately due to rhinitis/sinusitis, the VA medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that ED was incurred in service, is otherwise related to service or is proximately due to rhinitis/sinusitis.  Indeed, the medical evidence demonstrates (1) an absence of documented disability for many years following service as well as medical opinion evidence that preponderates against the claim and (2) no causal relationship between rhinitis/sinusitis and ED as well as medical opinion evidence that preponderates against this theory.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory is of significantly less probative weight when compared with the objective record, and the findings by the neutral VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claim of service connection for ED, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disease or injury, is denied.

Service connection for erectile dysfunction (ED), to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


